UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                               UNITED STATES

                                                          v.

                                      Staff Sergeant JAIME J. CLINE
                                           United States Air Force

                                                   ACM S32303

                                                  8 March 2016

            Sentence adjudged 13 February 2015 by SPCM convened at Hill Air Force
            Base, Utah. Military Judge: Natalie Richardson.

            Approved Sentence: Bad-conduct discharge, confinement for 5 months,
            and reduction to E-3.

            Appellate Counsel for the Appellant: Captain Lauren A. Shure.

            Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                       Before

                                 ALLRED, MITCHELL, and MAYBERRY
                                      Appellate Military Judges

             This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                     under Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).





  The court notes that the court-martial order (CMO), dated 30 March 2015, contains a clerical error in that it is not
dated the same date as the action. Air Force Instruction 51-201, Administration of Military Justice, ¶ 10.8.2 (6 June
2013). Additionally, the on or about date listed in the specification includes the original date as referred even though
that date was changed prior to arraignment. Id. at ¶ 10.10. The CMO does not indicate it was a corrected copy. Due
to clerical errors, we order a corrected CMO. Rule for Courts-Martial 1114.
Accordingly, the approved findings and sentence are

                                     AFFIRMED.



             FOR THE COURT


             LEAH M. CALAHAN
             Clerk of the Court




                                           2          ACM S32303